NOTE: This disposition is nonprecedential.


      United States Court of Appeals for the Federal Circuit

                                        2007-7078



                                  DARRELL POUNCIL,

                                                               Claimant-Appellant,


                                             v.


            GORDON H. MANSFIELD, Acting Secretary of Veterans Affairs,


                                                               Respondent-Appellee.


      Kenneth M. Carpenter, Carpenter, Chartered, of Topeka, Kansas, argued for
claimant-appellant.

       Allison Kidd-Miller, Trial Attorney, Commercial Litigation Branch, Civil Division, of
Washington, DC, argued for respondent-appellee. On the brief were Peter D. Keisler,
Assistant Attorney General, Jeanne E. Davidson, Director, Mark A. Melnick, Assistant
Director, and Michael S. Dufault, Trial Attorney. Of counsel on the brief were Michael J.
Timinski, Deputy Assistant General Counsel, and Y. Ken Lee, Attorney, United States
Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Lawrence B. Hagel
                     NOTE: This disposition is nonprecedential.

   United States Court of Appeals for the Federal Circuit
                                    2007-7078


                               DARRELL POUNCIL,

                                                           Claimant-Appellant,

                                         v.

           GORDON H. MANSFIELD, Acting Secretary of Veterans Affairs,

                                                           Respondent-Appellee.



                                 Judgment
ON APPEAL from the       UNITED STATES COURT OF APPEALS
                         FOR VETERANS CLAIMS

In CASE NO(S).           04-1071.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam: (MAYER and GAJARSA, Circuit Judges and RESTANI, Judge.*):


                         AFFIRMED. See Fed. Cir. R. 36.



                                       ENTERED BY ORDER OF THE COURT


DATED: October 4, 2007                /s/ Jan Horbaly
                                      Jan Horbaly, Clerk




*            Honorable Jane A. Restani, Chief Judge of the United States Court of
International Trade, sitting by designation.